The court further erred in granting petitioner’s cross motion to strike Music’s eight affirmative defenses; only Music’s third, sixth, seventh and eighth affirmative defenses were properly stricken. The first affirmative defense, that Music declared a dividend in 1985, the second affirmative defense, that a buy-out offer of $8,000 was made to petitioner in 1978, the fourth affirmative defense, that petitioner has received copies of all "tax proceedings” of Music, and the fifth affirmative defense, that since petitioner left the board of Music, Music has flourished, each, if true, would constitute partial defenses to petitioner’s claim of oppressive conduct. Music’s first, second, fourth and fifth affirmative defenses therefore are reinstated. (Appeal from order of Supreme Court, Monroe County, Siracuse, J.—dissolution of corporation.) Present—Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.